Citation Nr: 0804514	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-08 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right ankle 
disability secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1976 to 
December 1980 and from June 1982 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Detroit, Michigan.

The veteran indicated on his March 2005 VA Form 9 that VA had 
failed to consider a possible nexus between the condition of 
his "other" knee and his service-connected right knee 
disability.  In the spirit of liberally construing claims, 
the Board finds the veteran's statement to constitute a claim 
of entitlement to service connection for a left knee 
disability as secondary to his service-connected right knee 
disability.  It is REFERRED to the RO for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran expressed a desire for a hearing before a Board 
member either at a local RO or by videoconference.  See March 
2005 VA Form 9.  Although it appears that the veteran was 
scheduled for a videoconference hearing in February 2007, 
there is no indication in the claims folder that he was 
notified of the date, time, and place of this hearing.  
Moreover, the current status of his February 2007 
videoconference hearing in VA's system is listed as 
"postponed."  In January 2008, the veteran's accredited 
representative submitted a written statement referencing the 
veteran's March 2005 request, noting that he had not yet been 
afforded a hearing before the Board.  

In light of the above circumstances, the Board concludes that 
there is an outstanding request for a videoconference hearing 
before the Board.  As such hearing has not yet been 
conducted, this matter should be REMANDED to schedule the 
veteran for a videoconference hearing.  See 38 C.F.R. 
§§ 20.703, 20.704, 20.1304(a) (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing per his March 2005 request.  
Appropriate notification should be given 
to the appellant and his representative, 
if any, and such notification should be 
documented and associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


